Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 1of21

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

JUNE MEDICAL SERVICES, LLC, d/b/a CIVIL ACTION
HOPE MEDICAL GROUP FOR WOMEN,
on behalf of its patients, physicians and
staff, ET AL.
VERSUS
REBEKAH GEE, in her official capacity NO: 17-CV-00404-BAJ-RLB
as Secretary of Health of the Louisiana
Department of Health, ET AL.
RULING AND ORDER

Before the Court is Defendants’ Motion for Partial Dismissal of
Plaintiffs’ First Amended Complaint, or in the Alternative, for
Certification Under 28 U.S.C. § 1292(b). (Doc. 95). Plaintiffs filed a
response to Defendants’ motion on September 17, 2018. (Doc. 98). The Court
has jurisdiction over this matter pursuant to 28 U.S.C. § 1331. Oral argument
is not necessary. For the reasons stated below, Defendants’ Motion is
DENIED.
I. FACTUAL AND PROCEDURAL BACKGROUND

As discussed in prior rulings, approximately 312,000 reproductive-aged women
reside in the State of Louisiana. (Doc 1 at §/{] 191, 201-202). Only three medical clinics
offer abortion services to this entire population, one of the lowest ratios in the United

States. (Id. at 4] 203). Over the past several years, the State of Louisiana has enacted

an increasing number of laws aimed at regulating abortion providers, thereby
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 2 of 21

substantially impacting a woman’s access to what the United States Supreme Court
has determined to be a Constitutionally guaranteed right.

One such law is the 2001 Outpatient Abortion Facility Licensing Laws
("OAFLL")!, which governs the personnel, internal policies, facility, reporting,
recordkeeping, and licensing of clinics that offer abortion services. (Id. at §|{] 4, 50).
The Louisiana Legislature substantially revised OAFLL in 2010, and major
regulations have been promulgated under the statute, most notably in 2012, 2013,
2015, 2016 and 2017. (Ud. at §§| 53, 61, 71, 74-75, 77, & 87). Today, OAFLL and its
accompanying regulations impose over 1,000 individual requirements on outpatient
abortion clinics.2 (id. at § 23). For example, one of the regulations allows for the
warrantless inspection of abortion clinics. (Jd. at, {| 103). Another provision empowers
the Secretary of the Louisiana Department of Health ("LDH")? to immediately
suspend a clinic's license for any violation of OAFLL, its regulations, or any other
federal or State law or regulation, without the benefit of a hearing prior to the
revocation, and without any other due process protections otherwise afforded to
clinics that perform other forms of medical services. (Id. at 4] 101).

In addition to OAFLL, Louisiana has passed several other statutes, ostensibly
for the protection of patients, governing the training and qualifications of doctors who

perform abortions. (fd. at {| 26). Plaintiffs challenge twelve specific statutory

 

1 Codified as La. Rev. Stat. §§ 40:2175.1-2175.6, 40:2199(A)(1); La Admin Code tit. 48, §§ 4401-53.
2 Such regulations are too numerous to specifically identify here.

3 Formerly named the Louisiana Department of Health and Hospitals.

2
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 3 of 21

provisions in their Amended Complaint: La. Rev. Stat.§ 14:32.9 (criminalizing
abortions by non-licensed physicians); § 14:32.9.1 (criminalizing dismemberment
abortions); § 40:1061. 10(A)(1) (setting qualifications for physicians who perform
abortions); § 40:1061. 10(D)(1) (requiring that the physician performing the abortion
to also perform the mandatory pre-abortion ultrasound); § 40:1061.11 (requiring
that the physician who prescribes abortion drugs as part of an abortion procedure be
in the room when they are first administered); § 40:1061.16(B) (requiring that certain
printed materials be provided to women at least seventy-two hours prior to an
abortion); § 40:1061.16(C) (mandating that the printed materials be provided
individually, in a private room, and that the abortion clinic maintain records of
having distributed the materials); § 40:1061.17(B) (setting forth certain informed
consent requirements); § 40:1061.17(C)(8) (requiring a "prominent link" to LDH's
abortion alternatives website be displayed on the webpages of abortion clinics)®;
§ 40:1061.17(G) (requiring physicians to confirm that they offered the required
informed consent pamphlets to each patient, and whether such materials were
accepted); § 40:1061.19 (mandating the retention of certain records); and,
§ 40:1061.21 (setting forth reporting requirements for all abortions performed).
Plaintiffs in this case are June Medical Services, LLC d/b/a Hope Medical

Group for Women, on behalf of its patients, physicians, and staff, and six doctors who

 

4 Plaintiffs allege that the materials abortion providers are required to distribute to patients include
false or misleading information.

5 Plaintiffs also allege that the information on the LDH’s abortion alternatives website contains false
or misleading information.
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 4 of 21

perform abortion procedures. (/d. at {| 13-17). Plaintiffs originally brought their
Complaint alleging the following: (1) that the challenged laws and regulations violate
their substantive due process rights by placing an undue burden on women seeking
an abortion; (2) that the State's power to immediately suspend a clinic's license for
any violation of state or federal law violates their procedural due process rights;
(3) that the warrantless search provision violates their Fourth Amendment right to
privacy.

On August 20, 2017, Defendants brought a motion to dismiss Plaintiffs’
Complaint. On March 30, 2018, the Court entered an order granting in part and
denying in part Defendants’ motion (Doc. 60) in the following manner:

1. Plaintiffs’ cumulative effects challenge to the myriad of laws passed in
Louisiana, which allegedly impermissibly restrict access to abortion services,
survived the motion to dismiss. (Jd. at pp. 10-11).

2. Plaintiffs’ procedural due process challenges to various state-law statutes
were denied as unripe, as Plaintiffs had not, at that time, suffered any
adverse actions under the challenged licensing scheme and would suffer no
adverse outcomes should the Court withhold consideration of the laws in

question. (/d. at p. 16).

3. Plaintiffs Fourth Amendment warrantless search claims survived the motion
to dismiss. (Id. at p. 18).

On Defendants’ motion for interlocutory appeal (Doc. 65), the Court certified
its March 30, 2017 ruling for appeal to the United States Court of Appeals for the
Fifth Circuit. (Doc. 76). The Court granted Defendants’ motion on the grounds that
this matter involves a controlling question of law as to which there was a substantial
ground for difference of opinion and because an immediate appeal from the order may

advance the ultimate resolution of the litigation. Specifically, the Court found that

f
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 5of 21

Defendants raised a legitimate question concerning whether Plaintiffs’ key claim, the
viability of Plaintiffs’ “cumulative effects” claim, was colorable. Plaintiffs filed a
motion requesting that the Court rescind its certification for interlocutory appeal and
to be provided the opportunity to amend the pleadings (Doc. 79).
II. LEGAL STANDARD

A. Motion to Dismiss

A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the complaint
against the legal standard set forth in Rule 8, which requires “a short and plain
statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
8(a)(2). “To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)). “Determining whether a complaint states a plausible claim for
relief [is] . . . a context-specific task that requires the reviewing court to draw on its
judicial experience and common sense.” Ashcroft, 556 U.S. at 679. To dismiss a
matter, “it should appear from the allegations that a cause of action does not exist,
rather than that a cause of action has been defectively stated.” Twombly, 550 U.S.,
581.

“[Flacial plausibility” exists “when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Jd. at 678 (citing Twombly, 550 U.S. at 556). Hence, the

complaint need not set out “detailed factual allegations,” but something “more than
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 6 of 21

labels and conclusions, and a formulaic recitation of the elements of a cause of action”
is required. Twombly, 550 U.S. at 555. When conducting its inquiry, the Court
“accepts all well-pleaded facts as true and views those facts in the light most favorable
to the plaintiff.” Bustos v. Martini Club Inc., 599 F.3d 458, 461 (5th Cir. 2010).

B. Interlocutory Appeal

Cases subject to interlocutory appeal must involve a controlling question of law
that would materially advance the ultimate termination of the litigation. Clark-Dietz
& Assocs.-Engineers, Inc. v. Basic Const. Co., 702 F.2d 67, 68 (5th Cir. 1983). Further,
where a case involves questions of first impression which could provoke substantial
difference of opinion, interlocutory appeal should be allowed. Jd.
lil. ARGUMENTS

Defendants argue that Plaintiffs’ Amended Complaint merely repeats the
same deficiencies that resulted in this Court certifying its last order for appeal, and
simply packages the same arguments in a different form. However, Plaintiffs’
Amended Complaint differs from its original Complaint in the following noteworthy
ways.

A. Count One

Plaintiffs’ first claim for relief in the Amended Complaint asserts that the
substantive due process challenge relates directly to OAFLL; specifically, the term
“outpatient abortion facility” as codified in La. Rev. Stat. § 40:2199(A)(1), and as
applied through the implementation of OAFLL regulations. (Doc. 87 at p. 55).

Plaintiffs further allege that, as applied, several provisions of OAFLL violate
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 7 of 21

Plaintiffs’ patients’ rights under the Due Process Clause of the Fourteenth
Amendment to the United States Constitution because they place an undue burden
on a woman’s right to avail themselves of abortion services before viability of the
fetus. (/d.). In the original Complaint, Plaintiffs did not specify any particular
portions of OAFLL that they claim violate the Fourteenth Amendment’s rights to
patients, and claim that OAFLL, as well as La. Rev. Stat. §§ 14:32.9, 32.9.1; and La.
Rev. Stat. §§ 40:1061.10(A)(1), 1061.10(D)(1), 1061.11, 1061.16(B), 1061.16(C),
1061.17(B), 1061.17(C)(8), 1061.17(G), 1061.19, and 1061.21. (“Health Statutes”)
impose the cumulative effect of unduly burdening the rights of women seeking
abortion services. (Doc. 1 at p. 53).

Defendants’ challenge to Count One shall be addressed in the Court’s
discussion of Count Five of the Amended Complaint, as Defendants’ challenges apply
to both.

B. Count Two

Plaintiffs’ second claim for relief in the Amended Complaint sets forth a
substantive due process right to liberty and privacy, and again, specifically identifies
OAFLL regulations as the subject of the claim. (Doc. 87 at 4 187). Plaintiffs then list
each specific OAFLL regulation they seek to challenge. (/d.). For each of the twelve
listed regulations, Plaintiffs allege that the regulation:

[vjiolates Plaintiffs’ patients’ right to liberty as guaranteed by the due

process clause of the Fourteenth Amendment to the United States

Constitution, because it imposes an undue burden on women’s right to

choose abortion before viability.

(/d.). A plain reading of the listed regulations indicates that the regulations focus
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 8 of 21

mainly on certain licensing procedures imposed on abortion service providers.

Count Two in the original Complaint makes claims for procedural due process
rights to liberty and property, claiming that Plaintiffs have a property interest in the
outpatient abortion facility license. (Doc. 1 at § 225). Plaintiffs allege that that
OAFLL allows Defendants to take action against a clinic’s license without first giving
clinics constitutionally required notice prior to an enforcement action. (/d.). Plaintiffs
claim that OAFLL, on its face, and as administered by the LDH, arbitrarily and
capriciously deprives Plaintiffs of liberty and property interests and vests an
impermissible degree of subjective discretion in the Office of the Secretary by
authorizing the Secretary to suspend or revoke an abortion facility's license based on
any violation of federal, state or local law. (Id. at 4] 226).

Defendants argue that Plaintiffs, in merely listing the challenged OAFLL
regulations instead of describing the alleged unconstitutional nature of the
provisions, with specificity, have not changed their pleadings in an appreciable
manner. Defendants argue that Plaintiffs’ simple statement that the regulations
impose an undue burden on patients’ Fourteenth Amendment rights is insufficiently
pled. (Doc. 95 at p. 20). Defendants further argue that although Plaintiffs request an
injunction against several challenged regulations in their entirety, Plaintiffs do not
actually object to all actions required to be performed in accordance with the
challenged regulations. (/d.). By way of example, Defendants claim that Plaintiffs
challenge the record-keeping requirements of La. Admin. Code § 48:4425 generally,

but do not object to the requirement that providers report instances of rape, sexual
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 9 of 21

battery, incest, and carnal knowledge of a minor. (Id.).®

C. Count Three

Plaintiffs’ third claim for relief in the Amended Complaint sets forth a
substantive due process right to liberty and privacy, and specifically lists the Health
Statutes as the offending statues. (Doc. 87 at §| 189). Plaintiffs list all of the Health
Statutes, claiming that each of them:

[v]iolates Plaintiffs’ patients’ rights to liberty as guaranteed by the due

process clause of the Fourteenth Amendment to the United States

Constitution, because it imposes an undue burden on women’s right to

choose abortion before viability.

(Id. at § 190). This portion of the Amended Complaint has no corollary in the original
Complaint.

Defendants again claim that simply naming each of the Health Statutes and
making general identical allegations regarding each of them does little to alter the
cumulative nature of Plaintiffs’ challenges to Louisiana’s regulatory scheme.

D. Count Four

Plaintiffs’ fourth claim in the Amended Complaint sets forth an argument
relating to protections from unreasonable searches. (Doc. 87 at 4 191). Plaintiffs
argue that OAFLL, by subjecting Plaintiffs to unannounced searches, regardless of

whether probable cause has been established, violates Plaintiffs’ and their patients’

right to be free from unreasonable searches. (Id.).

 

6 The Court notes that it appears that Plaintiffs’ main objection to La. Admin. Code § 48:4425 is the
requirement that such records be made available to LDH within 24 hours of being requested. The
failure to abide by the regulation may subject the abortion provider to the loss of its license based on
having violated a state, local, or federal law, regulation, or ordinance, as set forth under La. Admin.
Code § 48:4403.

9
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 10 of 21

This claim corresponds with Plaintiffs’ third claim for relief in the original
Complaint, which is substantively identical. (Doc. 1 at § 228).

E. Count Five

Plaintiffs’ fifth claim for relief is made on the grounds of equal protection for
providers of abortion services. (Doc. 87 at {| 193). Plaintiffs allege that when
considered alongside Louisiana’s other regulatory schemes, OAFLL, the OAFLL
regulations, and the Health Statutes, violate Plaintiffs’ rights to equal protection by
singling out abortion services from all other medical procedures offered in the State
of Louisiana. (/d.). Plaintiffs further argue that by subjecting abortion providers to
more burdensome requirements than other providers of medical care in Louisiana,
OAFLL effectively functions as a deprivation of Plaintiffs’ rights to equal protection
under the Fourteenth Amendment.

Plaintiffs original Complaint does not contain a fifth claim for relief, although
Defendants argue that Count Five of the Amended Complaint is merely a re-urging
of a previously denied claim.

Defendants challenge Count One and Count Five of Plaintiffs’ Amended
Complaint as a cumulative challenge to the entirety of the regulatory regime that
Louisiana has created. Defendants characterize Plaintiffs’ Count One as an
argument that, when taken as a whole, OAFLL plus the identified regulations impose
an undue burden on a woman’s right to avail themselves of abortion services. (Jd. at
p. 36). Defendants claim that Counts One and Five should be dismissed for the sole

reason that abortion regulations must be challenged individually and not collectively.

10
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 11 of 21

(Id.). Defendants claim that only an individualized, statute by statute analysis of
abortion laws makes sense in the context of either an undue burden or equal
protection analysis. (/d. at p. 6).

Defendants further argue that in limiting their arguments to certain
enumerated statutes and regulations, Plaintiffs are attempting to obfuscate the fact
that Plaintiffs still challenge OAFLL in its entirety, which is prohibited. (Jd. at p. 7).
Defendants claim that such a challenge is foreclosed by the United States Supreme
Court’s ruling in Whole Women’s Health v. Hellerstedt, 136 S.Ct 2292 (2016) and Ohio
vu. Akron Ctr. for Reprod. Health, 497 U.S. 502 (1990), where in each case, the Court
addressed each of the challenged provisions individually to reach to its conclusion,
rather than analyzing the cumulative effects of the statutes and regulations. (Doc.
95-1 at p. 6). Therefore, Defendants argue, because Plaintiffs essentially challenge
the entirety of OAFLL by merely listing each statute, it does not matter which of the
specific provisions are actually named in the Amended Complaint; such a challenge
is foreclosed by Supreme Court precedent.

Defendants also claim that the Court lacks Article III jurisdiction to consider
a challenge to many of the individual laws included in Plaintiffs’ cumulative effects
challenge. Ud. at p. 8). Defendants allege that Plaintiffs’ arguments regarding
licensing procedures have already been foreclosed by Fifth Circuit precedent, and
have been addressed by this Court in a prior ruling. (/d. at p. 9). Defendants cite
Choice Inc. of Texas v. Greenstein, 691 F.3d 710, 712 (5th Cir. 2012), wherein the Fifth

Circuit found that challenges to OAFLL’s licensing procedures were unripe in the

11
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 12 of 21

absence of a particular licensing controversy. Defendants claim that a similar
scenario is present here because Plaintiffs have not established that a licensing
controversy arose at any time prior to the filing of this action, and that this Court has
already rejected Plaintiffs’ arguments on this matter as nonjusticiable. (Id.).
IV. LEGAL ANALYSIS

A. Defendants’ Motion to Dismiss is Denied

The Court has previously addressed many of Defendants’ arguments asserted
in the motion sub judice in its Order dated March 30, 2018 (Doc. 60). In that Order,
the Court addressed Defendants’ arguments against Plaintiffs’ so called “cumulative
challenge” to certain medical statutes enacted by the Louisiana Legislature. In the
prior Order, the Court relied on the foundational principle that, as the United States
Supreme Court previously held, the right to privacy guaranteed by the Constitution
applies to the decision to obtain an abortion, but that such rights must be considered
against important state interests. Roe v. Wade, 410 U.S. 113, 154, 93 S. Ct. 705, 727,
35 L. Ed. 2d 147 (1973). Further, the Court relied on Planned Parenthood of Se. Pa.
v. Casey, 505 U.S. 833, 846 (1992) wherein the Supreme Court found that women
have a right to “choose to have an abortion before viability and to obtain it without
interference from the State.” This Court then addressed Defendants’ opposition to
Plaintiffs’ cumulative effects challenge to various Louisiana statutes, finding that the
ruling in Whole Woman's Health v. Hellerstedt, 136 S. Ct. 2292, 2320-2321 (2016), as
revised (June 27, 2016), allows for such cumulative challenges. The Court in

Hellerstedt opined that courts:

12
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 13 of 21

[are not required to] go through the individual components of the
different, surgical-center statute, let alone the individual regulations
governing surgical centers to see whether those requirements are
severable from each other as applied to abortion facilities. Facilities
subject to some subset of those regulations do not qualify as surgical
centers. And the risk of harm caused by inconsistent application of only

a fraction of interconnected regulations counsels against doing so.

The Supreme Court also concluded that the inclusion of a severability clause
in such statute does not force a plaintiff to attack each regulation in a piecemeal
fashion. Id. at p. 2319. The Supreme Court also found that requiring a plaintiff to
address each particular regulation on its face, when a statute itself is facially invalid,
would inflict significant costs on both the courts and litigants. Jd. In prior filings,
Defendants themselves acknowledge this fact, and speculate that the pleadings in
such a challenge “could take the form of a 2,000 page complaint addressing 500
regulatory requirements.” (Doc. 60 at p. 7).

With respect to the applicable law which guides this Court, nothing has
appreciably changed between Plaintiffs original Complaint and the filing of the
Amended Complaint that would alter the Courts’ decision to deny Defendants’ motion
to dismiss. In fact, Defendants themselves argue that Plaintiffs are merely “putting
old wine in new bottles” (Doc. 95-1 at p. 19). The Court finds that if anything,
Plaintiffs Amended Complaint attempts to address the regulations and statutes on
an individualized basis, and that the Amended Complaint presents less of a blanket
cumulative challenge now than what was featured in the original Complaint. The

rule in Hellerstedt is clear: plaintiffs are permitted to bring cumulative challenges to

groups of laws and regulations that may unlawfully infringe upon a woman’s

13
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 14 of 21

constitutional right to avail themselves of abortion services as set forth in Roe.
Therefore, pursuant to the Supreme Court rulings in Roe, Casey, and Hellerstedt, the
Court finds that Plaintiffs have established a facially plausible argument that certain
bundles of regulations and statutes may unlawfully restrict women’s access to
abortion services, such that Plaintiffs’ cumulative effect claims, in the Amended
Complaint, survive Defendants’ motion to dismiss.

Defendants also request the Court to dismiss Plaintiffs challenges to multiple
individual statutes that Plaintiffs set forth in the Amended Complaint, claiming that
they are improperly pled. By way of example, Defendants seek to dismiss Plaintiffs’
challenge to La. Admin. Code § 48:4403, which requires abortion providers to “comply
with all applicable federal, state and local statutes, laws, regulations, and
ordinances.” Plaintiffs claim that this provision requires them to abide by
unconstitutional laws, some of which are part of Plaintiffs’ cumulative effects
challenge. However, now that Plaintiffs have pleaded, on an individual basis, the
components of what was originally a general cumulative effects challenge on a group
of statutes and regulations, Defendants argue that the regulation itself could not
possibly be justiciable, and therefore the challenge to its constitutionality must be
dismissed. Plaintiffs listed such individual statues in an attempt to assuage the
Court’s concerns that its original cumulative effects challenge should be certified for
Fifth Circuit review.

In a vacuum, Defendants’ arguments appear persuasive. However, to take on

each regulation, individually and separately, directly contradicts the guidance set

14
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 15 of 21

forth in the Hellerstedt ruling. Plaintiffs would be placed in an untenable position
where they are forced to individually challenge many facially valid regulations,
despite the fact that, taken together, such provisions may violate the directives of
both Planned Parenthood and Casey. Forcing Plaintiffs to address each regulation
individually, and without sufficient context, may result in the inability to challenge
legislation with component parts that may appear innocuous, but when taken
together, impermissibly infringe on a woman’s constitutional right to avail herself of
abortion procedures.

Federal pleading standards require all allegations to be “plausible on their
face.” To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Iqbal,
556 U.S. at 678. A Rule 12(b)(6) motion is not “an appropriate device for testing the
truth of what is asserted or for determining whether a plaintiff has any evidence to
back up what is in the complaint.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 511
(2002).

Defendants are sufficiently on notice that Plaintiffs intend to cumulatively,
and to the extent possible, individually, challenge the validity of the statutes and
regulations that govern abortion providers in the State of Louisiana, as allowed under
Hellerstedt. Plaintiffs have presented adequate plausible arguments regarding how
such regulations and statutes unconstitutionally burden women seeking abortion
services. Furthermore, Plaintiffs have even gone so far as to list in the Amended

Complaint the specific statutes they deem objectionable, and provide reasons, albeit

15
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 16 of 21

repetitive ones, as to why the individual statute runs afoul of the rights of Plaintiffs
and their patients. Plaintiffs are not required at this juncture to prove their case or
to dispel all arguments against their claims. Plaintiffs thus have stated claims that
are sufficiently pled.

B. Plaintiffs Challenges to the Licensing Regulatory Scheme

Defendants claim that Plaintiffs’: Amended Complaint reurges causes of action
that were previously barred by this Court in its March 30, 2018 Ruling and Order
(Doc. 60). Specifically, Defendants claim that Plaintiffs arguments regarding certain
licensing procedures were already deemed by this Court to be unripe and
nonjusticiable, because Plaintiffs were unable to establish that these licensing
provisions have harmed them or their clients at the time of the filing of the original
Complaint. The Court denied Plaintiffs’ argument that La. Rev. Stat. § 40:2175.6(G)
and La. Rev. Stat. § 40:2175.6(H) violate Plaintiffs’ procedural due process rights, as
no Plaintiff has been adversely affected by the statutes, as required by the Fifth
Circuit’s ruling in Choice Inc. of Tex. v. Greenstein, 691 F.3d 710 (2012). Plaintiffs
now challenge the same statutory provisions on substantive, as opposed to
procedural, due process grounds.

Section One of the Fourteenth Amendment sets forth that:

No state shall make or enforce any law which shall abridge the

privileges or immunities of citizens of the United States; nor shall any

state deprive any person of life, liberty, or property, without due process

of law; nor deny to any person within its jurisdiction the equal protection

of the laws.

The courts have generally recognized two interpretations of the term “due

16
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 17 of 21

process of law” found in the Constitution: procedural due process rights and
substantive due process rights. Plaintiffs originally challenged the licensing
provisions on procedural due process grounds, which requires a showing that they
themselves were subjected to, or denied, certain state actions, which resulted in the
infringement upon a constitutionally protected property interest. Rosedale
Missionary Baptist Church v. New Orleans City, 641 F.3d 86, 91 (5th Cir.
2011)(holding that a church’s procedural due process challenge to the State’s use of
imminent domain to claim church property was unripe because the State’s takings
procedure had not been completed, and that an analysis of whether the church
received “just compensation” was premature, thereby mooting the due process claim).
Plaintiffs were unable to establish harm in their procedural due process challenge,
and therefore, the Court dismissed that portion of the original Complaint as unripe.
(Doc. 60).

The Courts have treated substantive due process claims for violations of non-
fundamental, economic rights, differently from those involving “fundamental” rights.
To establish a claim for a violation of economic substantive due process rights, a
plaintiff must show that the state action is not rationally related to a legitimate
governmental interest. FM Prop. Operating Co. v. City of Austin, 93 F.3d 167, 174
(5th Cir. 1996). However, when the fundamental right of a party is allegedly
infringed, the courts apply the strict scrutiny standard, requiring the showing of a
compelling government purpose for the state action. Roe v. Wade 410 U.S. 113, 155.

However, no matter the standard, a violation of substantive due process occurs only

17
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 18 of 21

when the government deprives a party of liberty or property. Brennan v. Stewart, 834
F.2d 1248, 1257 (5th Cir. 1988).

Plaintiffs’ challenges to the licensing provisions can be framed as both
economic and fundamental rights, and thus suitable for substantive due process
challenges. However, framing the challenged statutes as substantive due process
violations as opposed to procedural due process challenges does little to address the
fact that Plaintiffs must still show that they have been harmed by the statutes before
their claims are justiciable. The Supreme Court considered this exact issue when it
determined that a childless married couple, referred to for the purpose of the case as
the “Does,” could not sustain a challenge to certain Texas abortion laws on
substantive due process grounds based on a potential inability to terminate a
pregnancy. Roe, 410 U.S. at 129. The Supreme Court found that the speculative
nature of the Does’ complaint was non-justiciable at that time, as the Does had not
established that they had been harmed by Texas’ abortion laws. Id.

At this point, Plaintiffs’ claims are speculative and do not allege that they or
their clients have suffered any direct harm due to the challenged licensing provisions.
The Court also notes that this ruling is not at odds with its decision to allow Plaintiffs
to move forward with their cumulative challenge to the overall regulatory scheme of
abortion laws and regulations. Plaintiffs aver that those seeking abortions have
already been harmed by the promulgation of certain laws that make it invasive,
confusing, difficult, and costly for patents to exercise the right to obtain an abortion,

but do not allege that the licensing procedures imposed on abortion providers have

18
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 19 of 21

contributed directly to such harm. Furthermore, Plaintiffs’ argument relating to the
procedures for receiving and maintaining a license challenges the wide authority that
LDH has to revoke a license for violations of any local, state, or federal law, rule, or
regulation. Plaintiffs claim that this requirement forces them to comply with the
other rules and regulations they are challenging as unconstitutional. Ostensibly,
Plaintiffs do not challenge the requirement that they follow any laws, rules, or
regulations. Therefore, should Plaintiffs succeed on the remainder of their
cumulative effects challenge, it should obviate the need for this Court to address
Plaintiffs concerns with certain licensing procedures, as the objectionable portions
would have been resolved in their favor. If Plaintiffs are ultimately unsuccessful,
then Plaintiffs can reurge their challenge once actual harm occurs. Therefore, until
Plaintiffs can establish that they have suffered harm as a result of the listed licensing
procedures, such challenges are dismissed without prejudice as unripe.

C. Interlocutory Appeal

Whether the Court shall certify the portion of this Order denying Defendant’s
motion for partial dismissal of Plaintiffs’ Amended Complaint for immediate appeal
turns on whether the issue is one of first impression, the resolution of which at this
stage of the proceeding would materially advance the ultimate disposition of this case.
This inquiry requires the Court to carefully consider the differences between the
original Complaint and Amended Complaint and consider whether the Amended
Complaint resolves the questions raised by Defendant in the Motion for Interlocutory

Appeal (Doc. 65).

19
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 20 of 21

On review, while Plaintiffs’ Amended Complaint lists various statutes and
provides individual challenges to specific statutes and regulations, the Court largely
agrees with Defendants that Plaintiffs’: Amended Complaint merely repackages many
of the same arguments made in the original Complaint. However, the Court concludes
that even though Plaintiffs are permitted to file a cumulative effects challenge to laws
regulating abortion providers under Hellerstedt, Plaintiffs have also offered sufficient
facts to address each statute on an individual basis as well. Therefore, whether by
virtue of Hellerstedt, or by the regular “plausibility pleading” standards required at
this stage of the litigation, Plaintiffs have successfully pled their case. Furthermore,
the Court finds that this is not a case of first impression. Put simply, Plaintiffs have
properly pled a cumulative effects cause of action under Hellerstedt, and have
sufficiently pled a cause of action for each challenged regulation or statute on an
individual basis that meet the federal pleading standard.

Defendants argue that certifying this matter for appellate review could
potentially remove some causes of action, causing the remainder of the case to proceed
more expeditiously. The Court disagrees. Defendants’ request for a certification for

immediate appeal under 28 U.S.C. § 1292(b) is denied.

20
Case 3:17-cv-00404-BAJ-RLB Document103 03/29/19 Page 21 of 21

vi CONCLUSION

Accordingly,

IT IS ORDERED that Defendants’ Motion for Partial Dismissal of
Plaintiffs’ First Amended Complaint, or in the Alternative, for
Certification Under 28 U.S.C. § 1292(b) (Doc. 95) is DENIED.

att

~ day of March, 2019.

BS

JUDGE BRIAN A_JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

Baton Rouge, Louisiana, this

21
